Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 1 of 16 Page ID #:137



 1   ASHLEY D. POSNER (California Bar No.: 106195)
     Email: ashleyposner@gmail.com
 2   POSNER LAW CORPORATION
 3   15303 Ventura Boulevard, Suite 900
     Sherman Oaks, California 91403
 4   Telephone No. (310) 475-8520
     Facsimile No. (818) 986-2203
 5
     HILLYER LEGAL, PLLC
 6   Gregory L. Hillyer (Pro Hac Vice)
     E-mail: ghillyer@hillyerlegal.com
 7   5335 Wisconsin Avenue, N.W.
     Washington, D.C. 20015
 8   Telephone No. (202) 686-2884
     Facsimile No. (202) 686-2877
 9
10   Attorneys for Plaintiff,
     TRINITY INFO MEDIA, LLC
11
12                            UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
16   TRINITY INFO MEDIA, LLC
                                                CASE NO.: 2:21-cv-01360-JWH
17   f/k/a TRINITY INTEL MEDIA, LLC,
18                                              AMENDED COMPLAINT FOR
                 Plaintiff,
19                                              PATENT INFRINGEMENT
           v.
20                                              (35 U.S.C. § 271)
21   COVALENT, INC.

22               Defendant.
23
24
25         Plaintiff Trinity Info Media, LLC f/k/a Trinity Intel Media, LLC, for its
26   Amended Complaint against Defendant Covalent, Inc., alleges as follows:
27   ///
28   ///
                    AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 2 of 16 Page ID #:138



 1                                      INTRODUCTION
 2         1.      This is a case for patent infringement.
 3                               JURISDICTION AND VENUE
 4         2.      The cause of action in this Amended Complaint arises under the Patent
 5   Act, 35 U.S.C. § 101 et seq.
 6         3.      This Court has federal question jurisdiction over the subject matter of this
 7   action pursuant to 28 U.S.C. §§ 1331 and 1338.
 8         4.      Venue is proper in this Court pursuant 28 U.S.C. § 1391 since Covalent
 9   is headquartered in this district and is an entity engaged in infringing activities which
10   are causing harm within this district through the use, making, offering for sale or selling
11   of infringing products and services to consumers in this district and throughout
12   California.
13                                       THE PARTIES
14         5.      Plaintiff Trinity Info Media, LLC, formerly known as Trinity Intel Media,
15   LLC (collectively, “Trinity”), is a limited liability company organized under the laws
16   of Delaware, with its principal place of business at 756 Robinwood Drive, Pittsburgh,
17   PA 15220.
18         6.      Upon information and belief, Defendant Covalent, Inc. (“Covalent”) is a
19   Delaware Corporation, based in California, doing business in this state and having a
20   corporate address of 1600 Vine Street #347, Los Angeles, CA 90028.
21                                GENERAL ALLEGATIONS
22                           Trinity and its Poll-Based Networking
23         7.      Trinity is in the business of creating, launching and operating social online
24   experiences with a focus on poll-based networking.
25         8.      Trinity operates “pollpals” which allows users to engage in unique online
26   polling on the interactive website, www.pollpals.com.
27         9.      Through this website, users can respond to poll questions created by other
28   users or create their own polls. The polls span a wide range of topics, including history,

                                                 2
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 3 of 16 Page ID #:139



 1   sports, technology, politics and popular culture to name a few.
 2         10.    Depending on the unique answers to particular questions, users can learn
 3   the similarity of other user’s responses, how many other users participated, the
 4   inspiration behind a certain poll and other metrics that enhance the overall experience.
 5         11.    Users of pollpals can also leave comments, start a discussion, make
 6   recommendations, generate likes and participate in other social networking activities.
 7                                   Trinity’s Patent Rights
 8                                       The ‘321 Patent
 9         12.    On July 21, 2015, the United States Patent and Trademark Office duly and
10   legally issued U.S. Patent No. 9,087,321 (“the ‘321 Patent”), entitled “Poll-Based
11   Networking System.”
12         13.    A true and correct copy of the ‘321 Patent is attached as Exhibit 1.
13         14.    Trinity is the sole owner of right and title to the ‘321 Patent.
14         15.    The ‘321 Patent is presumed valid under 35 U.S.C. § 282.
15         16.    The ‘321 Patent is directed, in part, to poll-based networking systems,
16   methods and computer program products. These systems, methods and products may
17   be employed to produce an on-line network of people (i.e., friends) who are determined
18   through polling each user and identifying other users based on matching the responses.
19         17.    For example, after a user creates an initial profile, the system may poll the
20   user with a first question. After the user provides an answer, the system may compare
21   it to the answers of other users, identify users who answered similarly (i.e., a match)
22   and share the matched users. The user may progressively answer additional questions,
23   and the system may progressively update the matches and present the other users.
24         18.    Claim 1 of the ‘321 Patent is directed to a poll-based networking system,
25   comprising: a data processing system having one or more processors and a memory,
26   the memory being specifically encoded with instructions such that when executed, the
27   instructions cause the one or more processors to perform operations of: (a) receiving
28   user information from a user to generate a unique user profile for the user; (b) providing

                                                3
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 4 of 16 Page ID #:140



 1   the user a first polling question, the first polling question having a finite set of answers
 2   and a unique identification; (c) receiving and storing a selected answer for the first
 3   polling question; (d) comparing the selected answer against the selected answers of
 4   other users, based on the unique identification, to generate a likelihood of match
 5   between the user and each of the other users; and (e) displaying to the user the user
 6   profiles of other users that have a likelihood of match within a predetermined threshold.
 7                                       The ’685 Patent
 8         19.    On March 2, 2021, the United States Patent and Trademark Office duly
 9   and legally issued U.S. Patent No. 10,936,685 (“the ‘685 Patent”), entitled “Poll-Based
10   Networking System.”
11         20.    A true and correct copy of the ‘685 Patent is attached as Exhibit 2.
12         21.    Trinity is the sole owner of right and title to the ‘685 Patent.
13         22.    The ‘685 Patent is presumed valid under 35 U.S.C. § 282.
14         23.    The ‘685 Patent is directed, in part, to poll-based networking systems,
15   methods and computer program products involving a hand-held device. These systems,
16   methods and products may be employed to produce an on-line network of people who
17   are determined through polling each user and identifying other users based on matching
18   the responses and then displaying results which are reviewable by swiping.
19         24.    Claim 2 of the ‘685 Patent is directed to a computer-implemented method
20   for creating a poll-based network, the method comprising an act of causing one or more
21   processors having an associated memory specifically encoded with computer
22   executable instruction means to execute the instruction means to cause the one or more
23   processors to collectively perform operations of: (a) receiving user information from a
24   user to generate a unique user profile for the user; (b) providing the user one or more
25   polling questions, the one or more polling questions having a finite set of answers and
26   a unique identification; (c) receiving and storing a selected answer for the one or more
27   polling questions; (d) comparing the selected answer against the selected answers of
28   other users, based on the unique identification, to generate a likelihood of match

                                                 4
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 5 of 16 Page ID #:141



 1   between the user and each of the other users; (e) causing to be displayed to the user
 2   other users, that have a likelihood of match within a predetermined threshold; (f)
 3   wherein one or more of the operations are carried out on a hand-held device; and (g)
 4   wherein two or more results based on the likelihood of match are displayed in a list
 5   reviewable by swiping from one result to another.
 6       Advances And Benefits Of The Inventions In The ‘321 And ‘685 Patents
 7         25.    The inventions described and claimed in the ‘321 and ‘685 Patents
 8   represents significant advances over the prior art, improve the functionality of general-
 9   purpose computers and offer other advantages and benefits during matching operations.
10         26.    Prior to the invention, a plethora of social networking websites shared
11   common characteristics that merely allowed users to engage in activities over the
12   internet using traditional computers, i.e., desktop or laptop. Some of these internet-
13   based computer networking websites allowed users to create profiles and find friends.
14   To find friends, however, users were required to complete entire fields as part of their
15   profiles which permitted a search of a user database where other profiles were stored.
16         27.    While traditional websites may have queried the user for the purpose of
17   classifying him/her in predefined categories with a similar group of people, such sites
18   did not provide a progressive poll query that, in real-time, matched the user with other
19   users based on each of the polls taken. A poll-based networking system employing
20   logic that is operable for matching a user, in real-time, with other users based on all of
21   the polls taken by the user and other users represents a significant advance over the art.
22         28.    One or more processors may be configured to perform the operations of:
23   collecting the selected answers with a web server and storing the selected answers in a
24   database; upon receipt of a selected answer, separately transmitting the selected answer
25   from the web server, through a match aggregator, to a plurality of match servers, each
26   match server being assigned a distinct subset of the other users, such that each match
27   server compares the selected answer of the user against the selected answers of the
28   users in its distinct subset to generate a likelihood of match between the user and each

                                                5
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 6 of 16 Page ID #:142



 1   of the users in its distinct subset; receiving in the match aggregator, from each match
 2   server, a likelihood of match between the user and the users in the distinct subset;
 3   compiling the likelihood of matches from the plurality of match servers to generate the
 4   likelihood of match between the user and each of the other users; and transmitting the
 5   likelihood of match between the user and each of the other users.
 6         29.    The present invention also includes an advance over the prior art and an
 7   improvement over a general-purpose computer in the form of carrying out one or more
 8   operations described in the patents on a handheld device. The handheld device may be
 9   a personal device, such as a mobile phone.
10         30.    The present invention also includes an advance over the prior art and an
11   improvement over a general-purpose computer by enabling a user to review the
12   matches with other users through the act of swiping. For example, two or more results
13   may be displayed in a list reviewable by swiping from one result to another.
14         31.    The present invention also includes an advance over the prior art and an
15   improvement over a general-purpose computer in the form of a computer-program
16   product that is operable on a mobile phone, such as an application (“app”) which carries
17   out one or more of the operations described in the patents.
18         32.    In sum, before the invention, the prior art did not include, alone or in any
19   combination: (1) a progressive poll that matches a user with other users in real time;
20   (2) employing multiple match servers and a match aggregator; (3) carrying out one or
21   more matching operations on a mobile phone; (4) displaying matches or potential
22   matches reviewable by swiping; or (5) carrying out one or more match operations on a
23   computer program product in the form of an application deployed on a mobile phone.
24                                   The ‘113 Application
25         33.    The patent application that led to the ‘321 Patent also led to other patents
26   and applications, including U.S. Patent No. 9,230,032 and U.S. Serial No. 17/180,113
27   (“the ‘113 Application”).
28         34.    The ‘113 Application contains claims reciting systems and methods for

                                                6
                    AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 7 of 16 Page ID #:143



 1   causing one or more processors to perform the operations of: (a) receiving user
 2   information from a user to generate a unique user profile for the user; (b) providing the
 3   user one or more polling questions, the one or more polling questions having a finite
 4   set of answers, each answer having a unique identifier; (c) receiving and storing one or
 5   more answers in response to the one or more polling questions; (d) comparing the user’s
 6   one or more answers against one or more answers of other users to the same one or
 7   more polling questions; (e) selecting one or more other users who are potential matches
 8   with the user; (f) displaying to the user the selected one or more other users who are
 9   potential matches with the user; (g) wherein one or more of the operations are carried
10   out on a hand-held device; and (h) wherein the selected other users are reviewable by
11   the user by swiping.
12                              Covalent’s Infringing Product
13                                      The ‘321 Patent
14         35.    Covalent offers a dating and social networking service.
15         36.    Covalent promotes quality, curative matches based on various criteria,
16   including age, location, appearance, lifestyle and income level.
17         37.    Covalent makes, uses, offers to sell and/or sells the application known as
18   Kippo (“The Kippo App”).
19         38.    The Kippo App was designed to connect profile users and offer
20   introductory information for matches.
21         39.    The Kippo App is promoted through the site www.kippoapp.com as well
22   as various social media platforms, including Facebook, Twitter and Instagram.
23         40.    The Kippo App can be downloaded through Google’s GooglePlay or
24   Apple’s AppStore which are accessible directly, or via Kippo’s website and elsewhere.
25         41.    The Kippo App contains the elements of at least claim 1 of the ‘321 Patent.
26         42.    By virtue of the deployment of the Kippo App to a personal device, a data
27   processing system having one or more processors and a memory are employed by the
28   application to perform relevant functions.

                                                  7
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 8 of 16 Page ID #:144



 1         43.    On information and belief, the memory is encoded with instructions such
 2   that when executed, the instructions cause the processor(s) to perform the operation of
 3   (a) receiving user information from a user to generate a unique user profile for the user.
 4         44.    Specifically, the Kippo App requires registration prior to use and therefore
 5   the user must provide specific information to generate a unique profile. This may be
 6   accomplished by providing preliminary information and log-in credentials.
 7         45.    Accordingly, during registration the Kippo App receives user information
 8   such as name, date of birth, phone or email, etc., which causes the generation of a
 9   unique profile.
10         46.    Claim 1 recites that a processor performs the operation of (b) providing
11   the user with a first polling question having a finite set of answers and a unique
12   identification. In this regard, the Kippo App prompts the user to participate in polling
13   questions. The first question asks about the gender with which the user identifies.
14
15
16
17
18
19
20
21
22
23
24         47.    In the event the user identifies as a man, the box with the word “male” is
25   intended to be selected by the user.
26         48.    On the following screen, the user is asked the gender of the person with
27   whom the user would like to connect.
28

                                                8
                       AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 9 of 16 Page ID #:145



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         49.    In the event the user is looking to connect with a woman, the box with the
12   word “female” is intended to be selected by the user (rendering it a “unique
13   identification”). The answer corresponding to the first polling question (a man looking
14   to connect with a woman) is subsequently (c) received and stored by the processor.
15         50.    The user is then asked to share a location to discovery matches nearby.
16
17
18
19
20
21
22
23
24
25
26         51.    The answers are then used to identify suitable matches by (d) comparing
27   them against the selected answers of other users (based on the unique identification) to
28   generate a likelihood of match between the user and other users.

                                               9
                    AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 10 of 16 Page ID #:146



 1           52.   This is confirmed when (e) the user profiles of one or more other users
 2   that have a likelihood of match within a predetermined threshold are displayed to the
 3   user.
 4
 5
 6
 7
 8
 9
10
11
12
13
14           53.   The display of other matched users and associated profiles confirms that
15   the answer to at least the first polling question (i.e., man looking to connect with a
16   woman) was received, stored and compared to generate a match as evidenced by a
17   picture of a female displayed on the profile of the match.
18           54.   On information and belief, Covalent infringes additional claims of the
19   ‘321 Patent, including one or more of claims 2, 3, 8 and 10.
20                                       The ‘685 Patent
21           55.   The Kippo App contains the elements of at least claim 2 of the ‘685 Patent.
22           56.   On information and belief, by virtue of the deployment of the Kippo App
23   to a personal device, one or more processors having an associated memory specifically
24   encoded with computer executable instruction means to execute the instruction means
25   cause the one or more processors to collectively perform operations of: (a) receiving
26   user information from a user to generate a unique user profile for the user.
27           57.   Specifically, the Kippo App requires registration prior to use and therefore
28   the user must provide specific information to generate a unique profile. This may be

                                                10
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 11 of 16 Page ID #:147



 1   accomplished by providing preliminary information and log-in credentials.
 2         58.    Accordingly, during registration the Kippo App receives user information
 3   such as name, date of birth, phone or email, etc., which causes the generation of a
 4   unique profile.
 5         59.    Claim 2 recites that (b) the user is provided with one or more polling
 6   questions, the one or more polling questions having a finite set of answers and a unique
 7   identification. In this regard, the Kippo App prompts the user to participate in polling
 8   questions. The first question asks about the gender with which the user identifies.
 9
10
11
12
13
14
15
16
17
18
19         60.    In the event the user identifies as a man, the box with the word “male” is
20   intended to be selected by the user.
21         61.    On the following screen, the user is asked the gender of the person with
22   whom the user would like to connect.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                               11
                       AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 12 of 16 Page ID #:148



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         62.    In the event the user is looking to connect with a woman, the box with the
12   word “female” is intended to be selected by the user (rendering it a “unique
13   identification”). Subsequently, (c) the selected answers corresponding to the polling
14   questions (a man looking to connect with a woman) is received and stored.
15         63.    The user is then asked to share a location to discovery matches nearby.
16
17
18
19
20
21
22
23
24
25
26         64.    The answers are then used to identify suitable matches by (d) comparing
27   the selected answer against the selected answers of other users, based on the unique
28   identification, to generate a likelihood of match between the user and each of the other

                                               12
                    AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 13 of 16 Page ID #:149



 1   users.
 2            65.   The Kippo App then (e) causes to be displayed to the user, other users,
 3   that have a likelihood of match within a predetermined threshold.
 4
 5
 6
 7
 8
 9
10
11
12
13
14            66.   The display of other matched users and associated profiles confirms that
15   the answer to at least the first polling question (i.e., man looking to connect with a
16   woman) was received, stored and compared to generate a match as evidenced by a
17   picture of a female displayed on the profile of the match.
18            67.   One or more of the operations of Kippo App may be (f) carried out on a
19   hand-held device (e.g., a mobile phone), wherein (g) two or more of the results based
20   on the likelihood of match are displayed in a list that is reviewable by swiping from
21   one result to another (e.g., running a thumb or finger across the screen of the phone).
22            68.   The Kippo App is a computer program product (e.g., an application or
23   “app” for a mobile phone) as recited in claim 3 of the ‘685 Patent.
24            69.   On information and belief, Covalent infringes additional claims of the
25   ‘685 Patent, including one or more of claims 12, 13, 14, 16, 17, 20, 21, 22, 24 and 25.
26   ///
27   ///
28   ///

                                               13
                      AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 14 of 16 Page ID #:150



 1                                          COUNT I
 2             Patent Infringement Of The ‘321 Patent Under 35 U.S.C. § 271
 3          70.    Trinity repeats and realleges the allegations in paragraphs 1 to 69 above
 4   as if fully set forth herein.
 5          71.    Covalent has directly infringed, is directly infringing and will continue to
 6   directly infringe, literally or under the doctrine of equivalents, one or more claims of
 7   the ‘321 Patent under 35 U.S.C § 271(a) by making, using, selling, and/or offering for
 8   sale the Kippo App.
 9          72.    Covalent has infringed, is infringing, and will continue to infringe,
10   literally and under the doctrine of equivalents, by inducing the infringement of others,
11   of one or more claims of the ‘321 Patent under 35 U.S.C § 271(b) by making, using,
12   selling, and/or offering for sale the Kippo App.
13          73.    Covalent has infringed, is infringing, and will continue to infringe,
14   literally or under the doctrine of equivalents, by contributing to the infringement of
15   others, of one or more claims of the ‘321 Patent under 35 U.S.C § 271(c) by making,
16   using, selling, and/or offering for sale the Kippo App.
17          74.    Covalent’s acts of patent infringement are willful.
18          75.    Trinity has no adequate remedy at law.
19          76.    Covalent’s patent infringement is causing irreparable injury to Trinity
20   and, unless enjoined, will continue to cause irreparable injury.
21          77.    As a result of Covalent’s intentional and willful infringement, Trinity is
22   entitled to an injunction and damages in a sum to be determined.
23                                          COUNT II
24             Patent Infringement Of The ‘685 Patent Under 35 U.S.C. § 271
25          78.    Trinity repeats and realleges the allegations in paragraphs 1 to 69 above
26   as if fully set forth herein.
27          79.    Covalent has directly infringed, is directly infringing and will continue to
28   directly infringe, literally or under the doctrine of equivalents, one or more claims of

                                                14
                      AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 15 of 16 Page ID #:151



 1   the ‘685 Patent under 35 U.S.C § 271(a) by making, using, selling, and/or offering for
 2   sale the Kippo App.
 3         80.    Covalent has infringed, is infringing, and will continue to infringe,
 4   literally and under the doctrine of equivalents, by inducing the infringement of others,
 5   of one or more claims of the ‘685 Patent under 35 U.S.C § 271(b) by making, using,
 6   selling, and/or offering for sale the Kippo App.
 7         81.    Covalent has infringed, is infringing, and will continue to infringe,
 8   literally or under the doctrine of equivalents, by contributing to the infringement of
 9   others, of one or more claims of the ‘685 Patent under 35 U.S.C § 271(c) by making,
10   using, selling, and/or offering for sale the Kippo App.
11         82.    Covalent’s acts of patent infringement are willful.
12         83.    Trinity has no adequate remedy at law.
13         84.    Covalent’s patent infringement is causing irreparable injury to Trinity
14   and, unless enjoined, will continue to cause irreparable injury.
15         85.    As a result of Covalent’s intentional and willful infringement, Trinity is
16   entitled to an injunction and damages in a sum to be determined.
17                                   PRAYER FOR RELIEF
18         WHEREFORE, Trinity demands judgment in its favor on its Complaint and
19   request the following relief:
20         1.     Enter a judgment that Covalent has infringed and/or is infringing one or
21   more claims of the ‘321 and ‘685 Patents under 35 U.S.C. § 271;
22         2.     Permanently enjoin Covalent, their respective officers, agents, servants,
23   directors, and employees, and all individuals in active concert or participation with
24   each, from directly or indirectly infringing the ‘321 and ‘685 Patents; or inducing or
25   contributing to the infringement by others of the ‘321 and ‘685 Patents;
26         3.     Award Trinity damages adequate to compensate for Covalent’s infringing
27   acts, at a minimum at reasonable royalty, in accordance with 35 U.S.C. § 284;
28         4.     Increase Trinity’s damages award up to three times, in view of Covalent’s

                                               15
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
Case 2:21-cv-01360-JWH-MRW Document 28 Filed 04/28/21 Page 16 of 16 Page ID #:152



 1   willful infringement, in accordance with 35 U.S.C. § 284;
 2         5.     Award Trinity interest and costs pursuant to 35 U.S.C. § 284;
 3         6.     Declare this case exceptional under 35 U.S.C. § 285 and award Trinity its
 4   attorneys’ fees, expenses and costs incurred in this action; and
 5         7.     Award such other relief as this Court deems just and proper.
 6                                      JURY DEMAND
 7   Trinity hereby demands a trial by jury on all issues so triable as a matter of right.
 8
 9   Dated: April 28, 2021                           Respectfully submitted,
10
                                                By: s/ Ashley D. Posner
11                                                 Ashley D. Posner (CA Bar # 106195)
12                                                 ashleyposner@gmail.com
                                                   POSNER LAW CORPORATION
13                                                 15303 Ventura Boulevard, Suite 900
                                                   Sherman Oaks, California 91403
14                                                 Telephone No. (310) 475-8520
                                                   Facsimile No. (818) 986-2203
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                16
                     AMENDED COMPLAINT FOR PATENT INFRINGEMENT
